Citation Nr: 0015995	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for vaso-vago syncope, 
status post pacemaker implant.

3.  Whether new and material evidence has been submitted with 
which to reopen the claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1997 rating action in which 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (the RO) denied service connection 
for chronic fatigue syndrome and determined that new and 
material evidence had not been submitted with which to reopen 
a claim of entitlement to service connection for depression.  
This matter also comes before the Board from a December 1998 
rating action in which the RO denied the claim of entitlement 
to service connection for vaso-vago syncope, status post 
pacemaker implant.


FINDINGS OF FACT

1.  There is of record no current diagnosis of chronic 
fatigue syndrome or of a condition primarily manifested by 
chronic fatigue.  

2.  There is of record no current diagnosis of vaso-vago 
syncope, either associated with a pacemaker implant or 
otherwise.  

3.  Service connection for a nervous condition was denied by 
the RO in a December 1972 rating decision.  The veteran did 
not appeal that decision in a timely manner.

4.  Evidence, which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
has not been presented since the December 1972 rating 
decision.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic fatigue syndrome is not well grounded. 38 U.S.C.A. 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for vaso-
vago syncope is not well grounded. 38 U.S.C.A. 5107(a) (West 
1991).

3.  The December 1972 RO rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
7105 (West 1991); 38 C.F.R. 20.1103 (1999).

4.  The evidence submitted since the December 1972 RO 
decision is not new and material; thus, the claim of service 
connection for a psychiatric condition cannot be reopened. 38 
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented claims of entitlement to service 
connection for chronic fatigue syndrome and for vaso-vago 
syncope.  A claim of whether new and material evidence has 
been submitted with which to reopen a previously-denied claim 
of entitlement to service connection for a psychiatric 
disorder is also before the Board.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to the claims.  The issues on appeal will then be addressed 
separately.


Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 
(1999).

A presumption of service connection (for compensation 
purposes) arises where a veteran who served for 90 days or 
more during a period of war (or during peacetime after 
December 31, 1946) develops a chronic disorder, such as 
cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from such service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. 1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. 3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Additional law and VA regulations will be discussed where 
appropriate below.

Entitlement to service connection for chronic fatigue 
syndrome.

Factual Background

The service medical records showed that upon enlistment 
examination conducted in December 1968, there were no 
abnormalities. In September 1971 a request for a psychiatric 
evaluation was made due to concerns about the veteran's job 
performance, self confidence, and inability to accept 
responsibility.  In late October 1971, the veteran was 
notified that he was temporarily disqualified from his 
duties.  It was noted that the base psychiatrist felt that 
the veteran's attitude represented an adjustment reaction 
manifested by loss of self-esteem and anxiety.  The service 
medical records showed that the veteran was reinstated in 
January 1972.  A February 1972 entry indicated that the 
veteran was doing well and that his self-confidence was 
slowly increasing.  Upon separation examination conducted in 
August 1972, psychiatric evaluation was normal.  The notes 
indicated that the veteran had nervous trouble secondary to 
boredom, with no complications and no sequelae.  The records 
were negative for complaints, findings, treatment or for a 
diagnosis of chronic fatigue syndrome or for a disability 
manifested primarily by fatigue. 

Records from a private counseling service reflected that the 
veteran had been victim of a crime in November 1991.  The 
records showed that he was treated in October and November 
1992 for symptoms including depressed mood, fatigue, loss of 
energy and difficulty with concentration, which was diagnosed 
as major depression.

Private treatment records dated from 1996 to 1998 make 
reference to complaints of fatigue, but were negative for a 
diagnosis of chronic fatigue syndrome.  

In October 1997, the veteran filed a claim of entitlement to 
service connection for chronic fatigue syndrome.  By rating 
action of December 1997, the claim was denied.

A private medical evaluation dated in August 1998 is of 
record.  The doctor indicated that he first evaluated the 
veteran in January 1994, at which time the veteran had 
symptoms of lifelong depression, low energy, obsessions about 
the past, passivity in relationships and insomnia.  He stated 
that it was clear that the veteran had struggled with energy, 
concentration and severe depression for most of his life.  A 
diagnosis of schizoaffective disorder was made.


Relevant law and regulations

Well grounded claims

The initial question that must be answered with respect to 
any claim for benefits is whether the veteran has presented a 
well-grounded claim.  In this regard, the veteran has the 
"burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires 
competent evidence of: (1) a current disability (generally, a 
medical diagnosis); (2) an in-service injury or disease (lay 
or medical evidence, as appropriate); and (3) a nexus between 
the current disability and the in-service injury or disease 
(generally, medical evidence or opinion).  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Where the determinative issue involves 
medical diagnosis and etiology, competent medical evidence to 
the effect that the claim is plausible is required.  Id.

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability; 
(2) incurrence or aggravation of a disease or injury in 
service; and (3) a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

With respect to the first Caluza prong, current disability, 
the medical evidence of record does not establish that the 
veteran has the currently claimed disability.  The record is 
negative for a diagnosis of chronic fatigue syndrome.  In 
fact, the Board points out that VA regulations specifically 
address the symptoms which must be established in order to 
support a diagnosis of chronic fatigue for VA purposes.  See 
38 C.F.R. § 4.88a (1999).  In this case the evidence includes 
neither a diagnosis of chronic fatigue syndrome nor a showing 
of the symptoms which support a diagnosis of chronic fatigue 
syndrome as identified under 38 C.F.R. § 4.88a.  

With respect to the second prong of the Caluza well 
groundedness test, in service incurrence, the records did not 
show complaints of fatigue nor was chronic fatigue syndrome 
or any disability primarily manifested by fatigue diagnosed 
during service.  Accordingly, the second prong of the Caluza 
test has not been satisfied.

There is also no medical nexus evidence which establishes any 
link between the veteran's claimed chronic fatigue syndrome 
and his service or any incident thereof.  The third Caluza 
prong is also not satisfied.

The veteran himself has contended that he suffers from 
chronic fatigue which is related to his service.  However, 
the record does not show that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish that the claim is plausible.  Grottveit v. Brown, 
5 Vet. App 91, 93 (1993).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In summary, since the evidence fails to establish the 
presence of a current diagnosis of chronic fatigue syndrome 
or of a disability primarily manifested by chronic fatigue, 
the claim fails to be well grounded and is denied.

Additional comment

The Board further notes that in the absence of a diagnosis of 
chronic fatigue syndrome, symptoms of fatigue or lack of 
energy may not be service connected.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  There is some medical 
evidence, of record which links the veteran's reported lack 
of energy to a psychiatric disorder, variously diagnosed as 
major depression and schizoaffective disorder.  That issue is 
dealt with later in this decision.

Entitlement to service connection for vaso-vago syncope, 
status post pacemaker implant.

Factual Background

The service medical records showed that upon enlistment 
examination conducted in December 1968, there were no 
abnormalities.  A record dated in March 1969 reflects that 
the veteran received several shots, following which he passed 
out.  An impression of syncope was made.  The separation 
examination conducted in August 1972 was negative for any 
abnormalities of the head, heart, or any neurological 
abnormalities.

Post-service medical record indicated that a pacemaker had 
been inserted in 1987.  Private medical records dated in 1996 
and 1997 reflect that the veteran was seen at the pacemaker 
clinic.  The records did not document any complaints of 
syncope nor show any diagnosis of vaso-vago syncope.

In October 1998, the veteran raised a claim of entitlement to 
service connection for vaso-vago syncope, stating that this 
had manifested to the point that he needed a pace maker.  The 
RO subsequently denied the claim.

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability; 
(2) incurrence or aggravation of a disease or injury in 
service; and (3) a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

With respect to the second prong of the Caluza well 
groundedness test, in-service incurrence, the service medial 
records included one single impression of syncope in March 
1969 following several shots which were given to the veteran.  
The service medical records were otherwise negative for any 
complaints, findings, treatment or for a diagnosis of 
syncope.  However, for the limited purpose of determining 
whether the claim is well grounded, this one isolated 
instance of syncope will be considered to satisfy the Caluza 
in-service incurrence requirement.

With respect to the first Caluza prong, current disability, 
the medical evidence of record does not establish that the 
veteran has the currently claimed disability.  The record is 
negative for a diagnosis of vaso-vago syncope either related 
to the veteran's pacemaker or otherwise.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.

The Board further notes that the third Caluza prong, medical 
nexus evidence, has likewise not been satisfied.  There is no 
medical evidence which serves to link the veteran's claimed 
disability to service, including the episode of syncope 
during service 

The veteran himself has contended that he suffers from 
syncope, which had its onset in service and manifested to the 
point that he needed a pace maker.  However, as discussed 
above the record does not show that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is with respect to 
this issue.

In summary, for the reasons and bases expressed above, the 
claim fails to be well grounded and is denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted well grounded 
claims of entitlement to service connection for chronic 
fatigue syndrome or for vaso-vago syncope.  The Board finds 
that the veteran has been accorded ample opportunity by the 
RO to present argument and evidence in support of his claims 
and that therefore any error by the RO in deciding this case 
on the merits, rather than being not well grounded, was not 
prejudicial to him.

Further, because the claims are not well grounded, VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. 5107(a). VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the appellant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claims plausible, and thereby, well-grounded.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded, 
namely evidence of the currently claimed disabilities and 
competent medical evidence establishing an etiological nexus 
between those disabilities and service.

Whether new and material evidence has been submitted with 
which to reopen the claim of entitlement to service 
connection for a psychiatric disorder.

The veteran is ultimately seeking entitlement to service 
connection for a psychiatric disorder.  His claim was 
initially denied in an unappealed December 1972 rating 
decision.

Relevant law and regulations

Law and regulations generally pertaining to service 
connection and well grounded claims have been set out above.

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Finality

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (1999).  Once 
a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the Court.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. 5107(b) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 283-4 (1996).

In determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

The service medical records showed that upon enlistment 
examination conducted in December 1968, there were no 
abnormalities.  In September 1971, a request for a 
psychiatric evaluation was made due to concerns about the 
veteran's job performance, self confidence, and inability to 
accept responsibility.  It was noted that the veteran 
reported that he had experienced similar problems since 
adolescence.  It was also stated that the veteran's emotional 
state was slightly unstable and that he had moods of strong 
depression.  In a mid-October 1971 entry, it was noted that 
the veteran related feelings of being inferior, nervousness 
and high anxiety.  In late October 1971, the veteran was 
notified that he was temporarily disqualified from his 
duties.  The report indicated that the base psychiatrist felt 
that the veteran's attitude represented an adjustment 
reaction manifested by loss of self-esteem and anxiety.  

The service medical records showed that the veteran was 
reinstated for duty in January 1972.  A February 1972 entry 
indicated that the veteran was doing well and that his self-
confidence was slowly increasing.  Upon separation 
examination conducted in August 1972, psychiatric evaluation 
was normal.  The notes indicated that the veteran had nervous 
trouble secondary to boredom, with no complications and no 
sequelae.

The 1972 RO decision

By rating action of December 1972, the RO denied entitlement 
to service connection for a nervous condition.  The RO 
reasoned that adjustment reaction was a constitutional or 
developmental abnormality and was not a disability under the 
law.  

The additional evidence

In October 1997, the veteran filed to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
He submitted several documents in support of his claim.

In January 1998, an opinion and decision of a board of 
arbitration dated in June 1976 was received.  The report 
indicated that the veteran was employed as a transmission man 
in November 1972 and that he was terminated in September 
1974.  It was noted that the veteran's problems on the job 
were apparently "psychological".  Specifics were not given 
and there is no indication that the veteran was examiner by a 
psychiatrist or that any medical records were available in 
connection with the arbitration proceeding.

Also received for the record was a statement from a licensed 
clinical social worker dated in July 1998.  The social worker 
indicated that beginning in October 1984, she saw the veteran 
for 20 sessions of individual psychotherapy.  She noted that 
his diagnosis was depressive disorder and mentioned that he 
suffered from depression and low self esteem.  She indicated 
that the sessions ended in May 1985, but that in April 1989, 
he returned for four additional sessions which ended in May 
1989.

Records from a private counseling service reflected that the 
veteran had been victim of a crime in November 1991.  The 
records showed that he was treated in October and November 
1992 for symptoms including depressed mood, fatigue, loss of 
energy and difficulty with concentration, which were 
diagnosed as major depression.

Private medical records dated in 1996 and 1997 showed 
treatment for depression in January 1997.  

A private medical evaluation dated in August 1998 is of 
record.  The doctor indicated that he first evaluated the 
veteran in January 1994, at which time the veteran had 
symptoms of lifelong depression, low energy, obsessions about 
the past, passivity in relationships and insomnia.  It was 
also noted that he had brief periods of hypomanic behavior 
following depression.  The doctor stated that the veteran was 
last seen in December 1997 at which time the veteran had some 
bizarre ideas which led the doctor to feel that there might 
be a schizophrenic element to the depression, or a 
schizoaffective disorder.  He stated that it was clear that 
the veteran had struggled with energy, concentration and 
severe depression for most of his life.  A diagnosis of 
schizoaffective disorder was made.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  The claim of entitlement to service connection for 
a nervous condition was denied in a December 1972 RO 
decision.  He was informed of that decision in December 1972 
by the RO.  He did not appeal within the requisite time.  
Because the decisions were not duly appealed, they are is 
final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 
20.302, 20.1103 (1999).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed December 1972 
decision.

Using the guidelines discussed above, the Board has carefully 
reviewed the veteran's contentions and the additional 
evidence which has been associated with the claims folder 
since the December 1972 rating decision.  The Board finds 
that new and material evidence has not been presented since 
that time.

The evidence before the RO in December 1972 reflected that 
the veteran experienced symptoms during service which were 
diagnosed as adjustment reaction manifested by loss of self-
esteem and anxiety.  The essential basis for the 1972 rating 
decision which denied service connection for a nervous 
condition was that the claimed disability, diagnosed at that 
time as adjustment reaction, was a constitutional or 
developmental abnormality and was not a disability under the 
law.  See 38 C.F.R. §§ 3.303(c), 4.9.

The evidence added to the record since the December 1972 
decision establishes that the veteran treated for psychiatric 
disorders during the 1980's and 1990's, diagnosed as 
depressive disorder and major depression and most recently as 
schizoaffective disorder.  Also submitted was evidence which 
indicated that the veteran had "psychological problems" on 
the job from 1972 to 1974 which it appears led to termination 
of his employment. 

However, the record includes contains no competent evidence 
establishing an etiological relationship between the 
currently diagnosed psychiatric disorder and service.  

The evidence which reflected that the veteran apparently had 
psychological problems on the job shortly after he left 
service was the report of a board of arbitration.  The 
arbitration panel did not indicate that any psychiatric 
diagnosis had been made associated with such problems or that 
the psychological problems were due to service.  Indeed, the 
comment concerning "psychological problems" being the cause 
of the veteran's difficulty at works appears to have been 
mere lay speculation on the part of the arbitration panel, 
none of whom appear to have been a medical professional.

The additional evidence, consisting of reports of medical 
treatment for psychiatric problems starting in 1984 all fail 
to connect the various psychiatric disorders diagnosed to the 
veteran's service or any incident thereof.  In essence, the 
evidence submitted since the 1972 rating decision is negative 
for any competent medical findings establishing a link 
between the symptoms which were demonstrated during service 
and the veteran's post-service psychiatric problems.  As 
such, the Board finds that the evidence is not material, and, 
therefore, not sufficient to warrant reopening of the 
veteran's claim.  See 38 C.F.R. 3.156(a).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The evidence submitted 
since the December 1972 final rating action is not considered 
to be material because it does not directly and substantially 
bear upon the specific matter under consideration, and is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, in the absence 
of new and material evidence, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a psychiatric disorder is 
unsuccessful.

In summary, the evidence submitted since the December 1972 
denial of service connection for a nervous condition does not 
"bear directly and substantially" on the matter of service 
incurrence and is not "so significant that it must be 
considered to fairly decide the merits of the claim."  
38 C.F.R. 3.156.  Since the evidence submitted since that 
time is not new and material, the claim of service connection 
for a psychiatric disorder is not reopened and the benefit 
sought on appeal remains denied.

Additional Matter

Under certain circumstances, VA may be obligated to advise 
the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that 
when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under 38 U.S.C.A. 5103 
to inform the veteran of the evidence that is "necessary to 
complete the application.  Graves, 8 Vet. App at 525.  The 
Board is not aware of any such evidence which is currently 
extant.  By this decision, the Board informs the veteran of 
the kind of evidence which would be new and material and 
serve to reopen his claim.

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court of Appeals for Veterans Claims held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  

Here, the veteran was provided a copy of 38 C.F.R. § 3.156, 
which has not changed, in the January 1998 Statement of the 
Case, and was given the opportunity to present evidence and 
argument with respect thereto.  Most significantly, the RO 
clearly addressed the issue of new and material evidence, 
applying 38 C.F.R. § 3.156 under the Hodge standard, in the 
November 1998 Supplemental Statement of the Case.  





CONTINUED ON NEXT PAGE


ORDER

In the absence of a of well-grounded claim, the claim of 
entitlement to service connection for chronic fatigue 
syndrome is denied.

In the absence of a of well-grounded claim, the claim of 
entitlement to service connection for vaso-vago syncope is 
denied.

New and material evidence sufficient to reopen the claim for 
service connection for a psychiatric disorder not having been 
submitted, the benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

